UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                            )
SHARON L. NUSKEY,                           )
                                            )
               Plaintiff,                   )
                                            )
        v.                                  )     Civil Action No. 06-1573 (PLF)
                                            )
                                            )
FRED P. HOCHBERG,                           )
 Chairman, Export-Import Bank               )
 of the United States,                      )
                                            )
               Defendant.1                  )
__________________________________________)

                                              ORDER

                For the reasons stated in the Opinion issued this same day, it is hereby

                ORDERED that the defendant’s motion for summary judgment [45] is granted in

part and denied in part. It is granted as to Count One, plaintiff’s claims under the ADEA and her

hostile work environment claims. It is denied as to plaintiff’s claims of gender discrimination

with regard to the termination of her employment and retaliation; it is

                FURTHER ORDERED that plaintiff’s unopposed motion for leave to file a

motion to strike [52] is granted; and it is

                FURTHER ORDERED that plaintiff’s motion to strike [59] is denied as moot.

                SO ORDERED.

                                              /s/____________________________
                                              PAUL L. FRIEDMAN
DATE: September 25, 2009                      United States District Judge

        1
              The Court has substituted as defendant the current Chairman of the Export-Import
Bank of the United States, Fred P. Hochberg, in the place of the former Chairman, James H.
Lambright, pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.